Citation Nr: 0827687	
Decision Date: 08/15/08    Archive Date: 08/22/08

DOCKET NO.  05-37 106 	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from May 1966 to 
February 1968.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).

In December 2007, as support for his claim for PTSD, the 
veteran testified at a hearing at the RO before the 
undersigned Veterans Law Judge of the Board (travel Board 
hearing).

In this decision the Board is reopening the veteran's claim 
on the basis of new and material evidence.  The Board is then 
remanding the claim to the RO via the Appeals Management 
Center (AMC) for further development before readjudicating 
the claim on the underlying merits.


FINDINGS OF FACT

1.  A May 2001 RO rating decision denied the veteran's claim 
of service connection for PTSD; he did not appeal that 
decision.

2.  However, there is additional evidence since that decision 
that is neither cumulative nor redundant of evidence already 
of record that raises a reasonable possibility of 
substantiating his claim of service connection for PTSD.




CONCLUSIONS OF LAW

1.  The May 2001 decision that denied service connection for 
PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2007).

2.  But new and material evidence has been submitted since 
that decision to reopen this claim. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Concerning new-and-material evidence claims, the Veterans 
Claims Assistance Act of 2000 (VCAA) requires notice of the 
evidence needed to reopen the claim - including specifying 
the reasons for the prior final denial, as well as the 
evidence to establish the underlying benefit sought.  See 
also Kent v. Nicholson, 20 Vet. App.1 (2006).  Here, though, 
since the Board is reopening the veteran's claim, there is no 
need to discuss whether there has been compliance with Kent 
because even if, for the sake of argument, there has not 
been, this is inconsequential and, therefore, at most 
harmless error.  38 C.F.R. § 20.1102; see also Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Moreover, since, after reopening the claim, the Board is 
directing further development of it before readjudicating the 
claim on the underlying merits, the Board also need not 
determine whether there has been compliance with the 
remaining notice-and-duty-to-assist requirements of the VCAA 
until completion of the additional development on remand.



New and Material Evidence to Reopen the Claim of
 Service Connection for PTSD

The RO originally considered and then denied the veteran's 
claim of service connection for PTSD in an August 2000 rating 
decision, essentially determining there was no evidence 
suggesting he had engaged in combat against enemy forces or 
other objective indication of a stressor during his military 
service or medical evidence confirming he had PTSD, usually 
in the way of a clinical diagnosis.  In May 2001, his PTSD 
claim was readjudicated following enactment of the VCAA, but 
again denied because the RO determined there still was no 
evidence of combat or, in the alternative, and independently 
verified stressor.  And aside from that, there also remained 
no PTSD diagnosis.

For a VA decision to become final and binding on a veteran, 
he or she must first receive written notification of the 
decision.  See Best v. Brown, 10 Vet. App. 322, 325 (1997).  
The written notification must explain the reasons and bases 
for the decision and apprise the veteran of his or her 
procedural and appellate rights, in the event he disagrees 
with the decision and elects to appeal.  38 U.S.C.A. § 
5104(a); 38 C.F.R. §§ 3.103, 19.25.

Absent the filing of a notice of disagreement (NOD) within 
one year of the date of mailing of the notification of the 
denial of a claim and absent the filing of a substantive 
appeal (VA Form 9 or equivalent statement) within the 
remainder of that year or within 60 days of the mailing of 
the statement of the case (SOC), whichever is later, a rating 
determination is final and binding based on the evidence then 
of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302, 20.1103.

A May 2001 RO letter to the veteran shows that it is in 
compliance with the pertinent rating notification procedures.  
He did not file a timely NOD to initiate an appeal of that 
decision or a substantive appeal to complete the steps 
necessary to have the Board review his claim.  Consequently, 
that May 2001 rating decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.


The veteran filed a petition to reopen his claim for service 
connection for PTSD in March 2004, which the RO denied in a 
June 2004 decision.  This appeal ensued.

Irrespective of the RO's determination of whether there is 
new and material evidence to reopen the claim, the Board has 
an obligation to also make this threshold preliminary 
determination - before proceeding further, because this 
preliminary determination in turn affects the Board's 
jurisdiction to consider the underlying claim for service 
connection.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

In Evans v. Brown, 9 Vet. App. 273, 283 (1996), the Court 
indicated that the evidence to be considered in making this 
preliminary new-and-material determination is any added to 
the record since the last final denial of the claim on any 
basis.

The additional evidence that has been received since the RO's 
prior May 2001 final denial of the claim includes an April 
2005 statement from a VA physician, Board Certified in 
Psychiatry and Director of the PTSD Clinical Team for the 
New York Harbor Healthcare System, indicating the veteran 
receives treatment for PTSD and concluding that it appears 
more likely than not that his military combat experience has 
contributed to this condition.  As well, VA records dating 
from May 2005 reiterate he has received treatment for PTSD.

When making the determination of whether evidence is 
material, the "credibility of the evidence must be presumed."  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

If new and material evidence has been received, then the 
claim will be reevaluated on the underlying merits, but only 
after ensuring that the duty to assist the claimant under 38 
U.S.C.A. § 5107(a) has been fulfilled.



With claims to reopen, as here, filed on or after August 29, 
2001, "new" evidence means evidence not previously submitted 
to agency decision makers and "material" evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156.

The April and May 2005 VA psychiatrist's statement and 
clinical records are new and material because they confirm 
the veteran has PTSD, which as mentioned previously had not 
been established, and suggest this condition is a result of 
his combat experience in the military. Ephraim v. Brown, 82 
F.3d 399 (Fed. Cir. 1996).  This evidence is new since it has 
not been previously considered and, therefore, is neither 
cumulative nor redundant.  It also is material since it 
provides the required PTSD diagnosis and suggest a linkage to 
the veteran's military service - especially to his combat 
experience.  Thus, this additional evidence raises a 
reasonable possibility of substantiating his claim.  38 
C.F.R. § 3.156(a).

Accordingly, the petition to reopen the claim of service 
connection for PTSD is granted.  38 U.S.C.A. § 5108.  The 
claim is granted to this extent, and this extent only, 
subject to the further development on remand.


ORDER

As new and material evidence has been submitted, the claim 
for service connection for PTSD is reopened.




REMAND

The veteran asserts that he has PTSD due to traumatic events 
(i.e., stressors) that he was subjected to during his tour in 
the Republic of Vietnam.  His military personnel and 
administrative records confirm he served in Vietnam in the 
United States Army, HHC 3rd Battalion,47th infantry, 9th 
Division beginning in January 1967, and also in the 261st 
Trans. Company.  His military occupational specialty (MOS) 
was heavy vehicle driver.  There is no indication in these or 
any other records currently on file that he received any 
combat awards, medals or citations for his service in 
Vietnam.  See VAOPGCPREC 12-99 (October 18, 1999).

Service connection for PTSD not only requires a diagnosis of 
this condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
DSM-IV), and a link, established by medical evidence, between 
current symptoms and an in-service stressor, but also 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).  Moreover, 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  In other words, whether an alleged incident 
in service occurred is a factual, not medical, determination.  
So although sufficient to reopen the claim, the Board is not 
required to blindly accept the VA psychiatrist's April 2005 
opinion that the veteran has PTSD as a result of his military 
combat experience in Vietnam, especially since, as mentioned, 
the veteran has failed thus far to establish that he engaged 
in combat in Vietnam.  38 C.F.R. § 3.304(f)(1).

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with), and personal 
participation in, rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.)



Conversely, in Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), affirmed on reconsideration, 1 Vet. App. 406 (1991), 
the Court held that a veteran's mere presence in Vietnam does 
not immediately establish that he served in a combat 
position.

Here, in a November 2005 statement listing the events he 
believes are cause for his PTSD, the veteran reported 
handling body bags, exposure to mortar and rocket attacks, 
enemy fire, and witnessing fatalities during his tour in 
Vietnam.  His statements, including this one, are not however 
specific in terms of the dates and times of these claimed 
events.  And since the evidence does not establish that he 
was actually engaged in combat with hostile forces, his lay 
testimony alone is insufficient to establish the occurrence 
of these claimed events.  Rather, credible supporting 
evidence is needed to show these claimed stressors occurred.  
38 C.F.R. § 3.304(f).  More detailed information concerning 
these claimed stressors is required.

During his December 2007 hearing, the veteran testified that 
he had received recent VA medical treatment for his PTSD.  
These additional records need to be obtained for 
consideration.  See 38 C.F.R. § 3.159(c)(2) and (3).  See, 
too, Bell v. Derwinski, 2 Vet. App. 611 (1992) (the Board has 
constructive, if not actual, notice of the existence of this 
relevant evidence).  He also indicated during his hearing 
that he had applied for disability benefits from the Social 
Security Administration (SSA), but when questioned further 
concerning his application with that agency, he clarified 
that it was because of lung cancer (noting that he had had a 
lung surgically removed), not because of PTSD or other mental 
illness relating back to his military service.  So the Board 
need not obtain his SSA records.  See Murincsak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992).  However, the presiding judge 
also held the record open for 60 days following the hearing 
to permit the veteran to obtain and submit his unit history 
records as a means of confirming his alleged stressors to 
support his PTSD diagnosis.  And despite this opportunity, he 
did not submit this additional evidence as he had indicated 
he would.



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Obtain the veteran's outpatient and 
hospitalization records, if any, from June 
2005 to the present, from the VA Medical 
Center in Brooklyn, New York, and put 
these additional records in the claims 
file for consideration in this appeal.

2.  Ask the veteran whether, as he 
indicated during his December 2007 
hearing, he is still intending to submit 
his unit history records as a means of 
verifying his alleged stressors.  If 
necessary, send him another PTSD 
questionnaire form and request that he 
provide specific details of the alleged 
stressful events that he experienced while 
in Vietnam - including the names of any 
other individuals involved, the 
approximate dates the incidents occurred 
(preferably within a two-month window), 
some indication of whether the incidents 
occurred, etc.  Indicate the importance of 
him providing this necessary information 
to corroborate the occurrence of these 
claimed events.

3.  Upon receipt of the PTSD questionnaire 
from the veteran, and/or his unit history 
records or any other supporting evidence, 
attempt to independently verify his 
alleged stressors.  Specifically, if 
sufficient details have been provided, 
prepare a letter asking the U.S. Army and 
Joint Services Records Research Center 
(JSRRC) to provide any available 
information that might corroborate his 
claimed stressors in the United States 
Army, HHC 3rd Battalion, 47th infantry, 9th 
Division beginning in January 1967, and 
also in the 261st Trans. Company.  Provide 
the JSRRC with a description of the 
veteran's claimed stressors and with 
copies of his military personnel records 
showing his service dates, duties, and 
units of assignment.  The JSRRC is also 
requested to provide any available 
information concerning the activities of 
the veteran's service units, the HHC 3rd 
Battalion, 47th infantry, 9th Division 
beginning in January 1967, and also in the 
261st Trans. Company during his time in the 
Republic of Vietnam. 

4.  If, and only if, it is determined the 
veteran participated in combat, or that 
one or more of his stressors has been 
independently verified, make arrangements 
for him to be afforded an examination to 
ascertain whether it is at least as likely 
as not (i.e., whether there is a 50 
percent or greater likelihood) he has PTSD 
as a result of a confirmed stressor.  The 
examiner must specify for the record the 
stressor(s) relied upon to support the 
PTSD diagnosis.  The report of the 
examination should include the complete 
rationale for all opinions expressed.  The 
claims file must be made available to the 
examiner for review of the pertinent 
medical and other history.

5.  Then readjudicate the claim for 
service connection for PTSD on the merits 
(that is, based on a de novo review of the 
record).  If the claim is not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case (SSOC) and give them 
and opportunity to respond to it before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


